     Case 3:20-cv-01408-MMA-BLM Document 13 Filed 12/28/20 PageID.59 Page 1 of 2



1

2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT

9                                 SOUTHERN DISTRICT OF CALIFORNIA

10
                                                             Case No.: 20CV1408-MMA(BLM)
11    JULISSA COTA, individually and on behalf of
      herself and all others similarly situated,
12                                                           ORDER DENYING JOINT MOTION TO
                                            Plaintiff,       CONTINUE JANUARY 6, 2021 EARLY
13                                                           NEUTRAL EVALUATION CONFERENCE
      V.                                                     AND CASE MANAGEMENT
14
                                                             CONFERENCE
      LIDS, INC. AND DOES 1-10,
15
                                         Defendant.          [ECF NO. 12]
16

17

18

19

20          On December 28, 2020, the parties filed a Joint Motion to Continue January 6, 2021 Early
21   Neutral Evaluation Conference and Case Management Conference. See ECF No. 12. The parties
22   seek to continue the Early Neutral Evaluation Conference ("ENE") and Case Management
23   Conference ("CMC") currently scheduled for January 6, 2021 to February 5, 2021 or later. Id.
24   at 3. In support, the parties state that Defendant’s current responsive pleading deadline is
25   January 22, 2021, Defendant is currently investigating Plaintiff’s allegations in the Complaint
26   "which has been a time-consuming process as the investigation involves various highly technical
27   aspects of the website at issue in this case[,]" and Defendant is waiting for a copy of Plaintiff’s
28

                                                         1
                                                                                     20CV1408-MMA(BLM)
     Case 3:20-cv-01408-MMA-BLM Document 13 Filed 12/28/20 PageID.60 Page 2 of 2



1    summary of the alleged website accessibility issues she experienced. Id. at 2-3.

2          The parties' motion is DENIED. See ECF No. 10 (November 23, 2020 Order from Judge

3    Anello requiring the parties to contact Judge Major's chambers and schedule an ENE). Plaintiff

4    initiated this matter on July 22, 2020 and Defendant has yet to respond to the complaint. See

5    ECF No. 1; see also Docket. The parties have requested a continuance of Defendant's response

6    deadline three times. See ECF Nos. 5, 7, and 9. The first request was because Defendant did

7    not receive timely notice of Plaintiff's service of the complaint and needed additional time "to

8    evaluate and investigate Plaintiffs’ allegations." ECF No. 5 at 2. The second request cites the

9    COVID-19 pandemic and uses nearly the exact same langue the parties use in the instant motion,

10   that investigating Plaintiff's allegations “will be a time-consuming process as the investigation

11   involves various highly technical aspects of the website at issue in this case." ECF No. 7 at 2.

12   The reasons for the third request are identical to the second request. See ECF Nos. 7 and 9.

13   This is not good cause for continuing the January 6, 2021 ENE and CMC. The participant

14   information, confidential settlement statements, and Joint Discovery Plan must be lodged and/or

15   filed as ordered. See ECF No. 11.

16         IT IS SO ORDERED.

17   Dated: 12/28/2020

18

19

20

21

22

23

24

25

26

27

28

                                                    2
                                                                                   20CV1408-MMA(BLM)
